Case:20-00027-EAG Doc#:20 Filed:06/08/20 Entered:06/08/20 15:07:18                      Desc: Main
                          Document Page 1 of 4


                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF PUERTO RICO

 IN THE MATTER OF                                     CASE N0.19-06090 EAG

 WILMA VELAZQUEZ CORTES                               ADV: 20-00027 EAG

DEBTOR                                                       CHAPTER 7


                               ANSWER TO COMPLAINT

TO THE HONORABLE COURT:

       COMES NOW, Debtor, Wilma Velazquez Cortes, through the undersigned and

respectfully States, Alleges and Prays as follows;

       1.      Matter of Law does not require a responsive pleading.

       2.      Matter of Law does not require a responsive pleading.

       3.      Admitted

       4.      Admitted

       5.      Admitted

       6.      Admitted

       7.      Denied

       8.      Denied

       9.      Admitted that the debt is$ 10,143.70 and denied as to all other matters in the

               averment.

       10.     Denied, parties entered into agreement, that the amount owed was the sum of$ 10,

              693.94, on September 26, 2019.

       11.    Admitted that parties met on September 26, 2019 and reach an agreement on the

              debt owed.
Case:20-00027-EAG Doc#:20 Filed:06/08/20 Entered:06/08/20 15:07:18                     Desc: Main
                          Document Page 2 of 4


     12.   Debtor admits the debt.

     13.   Denied

     14.   Denied

     15.   Denied

     16.   Denied

     17.   Admitted that$ 550.24 charges were part of the acknowledgment agreement and

           transaction signed by the parties on September 26, 2019. Denied as to all other

           matters.

     17.   (Repeated number 17 in complaint) Denied

                                  DEFENSE

     1.    The Defendant-debtor was never charged by the Plaintiff with any criminal actions.

     2.    The Defendant-debtor reached an Agreement of Acknowledged and Transactional

           Agreement on September 26, 2019, which states that the debtor is indebted with

           the Plaintiff in the total amount of$ 10,693 .94, establishing a payment plan.

     3.    That no document exist stating that Defendant-debtor committed fraud.

     4.    That " I I U.S.C. (4) for fraud or defalcation while acting in a fiduciary capacity,

           embezzlement, or larceny"is not applicable since, Defendant-debtor was not acting

           in any fiduciary capacity.

     5.    That Defendant-Debtor did not cause "(6)for willful and malicious injury by the

           debtor to another entity or to the property of another entity".

     6.    The Plaintiff and Defendant entered into a contract with each party having full
                                                                   .
           knowledge and accepting that the money owed was for utility service and has no

           statements that Defendant-debtor committed Fraud.
Case:20-00027-EAG Doc#:20 Filed:06/08/20 Entered:06/08/20 15:07:18                      Desc: Main
                          Document Page 3 of 4


        WHEREFORE, the debtor most respectfully prays that the court dismiss the instant

complaint and allow for the debt to be discharge.

        CERTIFICATE OF SERVICE: I hereby certify that on June 5th, 2020, I, electronically

filed the foregoing with the Clerk of the Court using the CM/ECF System which will send

notification of such filing to all the CMIECF participants and I hereby certify that I have mailed

by United States Postal Service this motion to the non CM/ECF participants as per the mailing

list.

        In Yauco, Puerto Rico, this 5th day of June 2020.




                                                             S/:Nydia Gonzalez Ortiz, Esq.
                                                             Attorney for Debtor,
                                                             USDC-PR124006
                                                             SANTIAGO & GONZALEZ LAW
                                                             11 Betances Street
                                                             Yauco, Puerto Rico 00698
                                                             Phone:(787)267-2205/2252
                                                             Email: bufetesg@gmail.com
 6/5/2020                                                             CM/ECF - U.S. Bankruptcy Court:prb
            Case:20-00027-EAG Doc#:20 Filed:06/08/20 Entered:06/08/20 15:07:18 Desc: Main
                                19-06090-EAG7Document
                                                    WILMAPage     4 of 4
                                                            VELAZQUEZ        CORTES
            Case type: bk Chapter: 7 Asset: No Vol: v US BANKRUPTCY JUDGE: EDWARD A GODOY
                                Date filed: 10/21/2019 Date of last filing: 06/05/2020



                                                                     Creditors

                                                 AEE
                                                                                              (4775204)
                                                 PO BOX 363508
                                                                                              (er)
                                                 San Juan, PR 00936-3508
                                                 ASCENDIUM
                                                                                              (4775205)
                                                 2401 INTERNATIONAL
                                                                                              (er)
                                                 Madison, WT 53704

                                                 BANCO SANTANDER DE PR                        (4775206)
                                                 PO BOX 362589
                                                 San Juan, PR 00936-2589                      (er)
                                                 FIRST PREMIER BANK
                                                                                              (4775207)
                                                 3820 N LOISE AVE
                                                                                              (er)
                                                 Sioux Falls, SD 57107
                                                 MIDLAND FUNDING LLC
                                                                                              (4775208)
                                                 8875 AERO DR STE 200
                                                                                              (er)
                                                 San Diego, CA 92123


                                     I                      PACER Service Center                                    I
                                     I                           Transaction Receipt                                I
                                     I                             06/05/2020 15:51 :53                             I
                                                      ng0156 :2606687 :0~ 11Client
                                      PACER
                                                                            Code:
                                      Login:                                            II                          I
                                                                          I/Search      11 19-06090-EAG? Creditor
                                      Description: Creditor List
                                                                            Criteria:     Type: er
                                      Billable
                                      Pages:         I1                   JE J jo.10
                                                                                                                    I




https://ecf.prb .uscourts.gov/cgi-bin/CreditorQry.pl?802164611211964-L_ 1_0-1                                           1/1
